Citation Nr: 9907479	
Decision Date: 03/19/99    Archive Date: 03/24/99

DOCKET NO.  98-07 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. McCormack, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1968 to 
July 1971 and August 1972 to September 1989.

This matter comes to the Board of Veterans' Appeals (Board) 
from a Department of Veterans Affairs (VA) Boise Regional 
Office (RO) February 1998 rating decision, which denied, 
inter alia, service connection for a low back disability.

By that same rating action, the RO granted service connection 
for a bilateral hearing loss and assigned a noncompensable 
evaluation.  As the veteran has not disagreed with the rating 
assigned for his bilateral hearing loss, this issue is not 
before the Board at this time.  See Grantham v. Brown, 114 
F.3d 1156 (1997); Holland v. Gober, No. 97-7045 (Fed. Cir. 
July 29, 1997).

By statement in support of claim, dated in April 1998, the 
veteran notified the RO that he wished to appear personally 
at a hearing at the RO before a local Hearing Officer.  In a 
letter, dated in August 1998, the RO advised the veteran that 
his hearing had been scheduled for September 9, 1998.  By 
telephonic contact on September 3, 1998, the veteran 
indicated that he desired to cancel his personal hearing.  
Thus, the Board will proceed below in accordance with the 
veteran's specific wishes.  38 C.F.R. § 20.704(e) (1998).


FINDINGS OF FACT

1.  The veteran had a low back disability prior to his active 
service; the medical evidence does not establish that his 
back disability underwent an increase in severity during his 
period of active service.

2.  The veteran has not presented evidence which establishes 
that he sustained a chronic low back disability during active 
service, nor has competent medical evidence been furnished 
which links his low back disability to his period of active 
service.





CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim of 
entitlement to service connection for a low back disability.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he has a low back disability, which 
was incurred during his period of active service.  In the 
alternative, he contends that he had a low back disability 
prior to his entry into active service, and that it was 
aggravated beyond the normal progression of the disability 
during his period of active service.  Thus, he maintains that 
service connection is warranted for a low back disability.

Before reaching the merits of the veteran's claim, the 
threshold question which must be resolved as to whether or 
not he has presented evidence that his claim of service 
connection is well grounded.  See Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  A well-grounded claim is a plausible claim 
that is meritorious on its own or capable of substantiation.  
Id. at 81.  An allegation alone is not sufficient; the 
appellant must submit evidence in support of his claim that 
would justify a belief by a fair and impartial individual 
that the claim is plausible.  38 U.S.C.A. § 5107(a) (West 
1991); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the inservice disease or injury and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

Where the determinant issue involves a question of medical 
causation or diagnosis, competent medical evidence to the 
effect that the claim is plausible or possible is required to 
establish a well-grounded claim.  Lay assertions of medical 
causation cannot constitute evidence sufficient to render a 
claim well grounded under 38 U.S.C.A. § 5107(a).  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  Furthermore, if there 
is no showing of the current existence of the disability, the 
claim is not well grounded.  Rabideau v. Derwinski, 2. Vet. 
App. 141 (1992).

Service connection may be granted for disability resulting 
from chronic disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1131, 1153.  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).

If the disability is arthritis, service connection may be 
established if the disability was manifested to a compensable 
degree within one year of separation from service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1998).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 C.F.R. § 3.306(a).  Temporary flare-ups will not be 
considered to be an increase in severity.  Hunt v. Derwinski, 
1 Vet. App. 292, 295 (1991).

Clear and unmistakable evidence is required to rebut the 
presumption of aggravation where the pre-service disability 
underwent an increase in severity during service.  
Aggravation may not be conceded, however, where the 
disability underwent no increase in severity during service.  
38 C.F.R. § 3.306(b) (1998).

A review of the veteran's service medical records from his 
first period of active service reveal that, at the time of 
his July 1968 service entrance medical examination, clinical 
evaluation of his spine and lower extremities revealed normal 
findings.  However, it was noted that the veteran reported 
that he had a back abnormality, and that an X-ray examination 
of his lumbar spine had revealed asymptomatic spina bifada 
occulta of the S-1.  In addition, on an accompanying Report 
of Medical History, the veteran indicated that he had back 
trouble.  In June 1970, he was seen with complaints of a dull 
pain between his scapula.  He was assessed as having a muscle 
strain or spasm.  His June 1971 service separation medical 
examination shows that clinical evaluation of his spine and 
lower extremities revealed normal findings.

The veteran's service medical records covering his second 
period of active service reflect that, at the time of his 
August 1972 reenlistment medical examination, clinical 
evaluation of his spine and lower extremities revealed normal 
findings.  In an accompanying Report of Medical History, he 
indicated that he had not had recurrent back pain.  March 
1973 records show that the veteran reported that he had 
experienced lumbar pain for the previous two months.  He 
further reported that he had had periodic back trouble since 
1966.  The impression was that he had a low back sprain.  The 
next day, he indicated that he had experienced low back pain 
the previous two months, and that there had been no trauma.  
He again reported that he had had intermittent back pain 
since 1966.  Examination revealed pain on flexion of the 
lumbar spine.  No spasm, tenderness or atrophy was found, and 
straight leg raising was negative.  The impression was 
chronic low back ache (strain).  On medical examination in 
September 1973, clinical evaluation of the veteran's spine 
and lower extremities revealed normal findings.  A March 1979 
record reflects that the veteran had a series of lumps on his 
back which were painful.  An August 1979 medical examination 
reveals that his spine and lower extremities were shown to be 
normal on clinical evaluation.  In the accompanying Report of 
Medical History, he indicated that he had not had recurrent 
back pain.  On medical examination for retirement purposes in 
April 1989, clinical evaluation of the veteran's spine and 
lower extremities revealed normal findings.  However, in the 
accompanying Report of Medical History, he indicated that he 
had recurrent back pain.

Treatment records, dated in October 1991 to July 1997, from 
Clearwater Medical Clinic, show that the veteran was treated 
for low back pain on numerous occasions during this period.  
In October 1991, he was seen with complaints of low back pain 
which he reported began while he was hiking during a hunting 
expedition.  He indicated that he had had occasional back 
pain in the past, but that it had never been incapacitating.  
An X-ray examination of his lumbar spine revealed 
degenerative disc disease at L4-5 and L5-S1.  Sclerosis of 
the posterior elements was also noted.  He was assessed as 
having degenerative disc disease at L5-S1 with sciatica of 
the right side.  November 1991 records show that he continued 
to receive treatment for low back pain which included 
physical therapy, transcutaneous electrical nerve stimulation 
and injections of Celestone and Marcaine.  In December 1995, 
he was again seen with complaints of low back pain.  He 
reported that he had had low back pain several years earlier 
which eventually required surgery.  He indicated that he had 
not had any serious back problems since that time, but that 
the severity of his low back pain had recently increased 
after he bent over to tie his shoe.  An X-ray examination of 
his lumbar spine revealed that he had had back surgery at the 
L5, and degenerative change at L4-L5 and L5-S1.  The veteran 
was assessed as having a lumbosacral strain.  A February 1996 
record shows that he reported that he had pulled a muscle in 
his low back while doing yard work.  He was assessed as 
having a lumbosacral strain.  A July 1997 record shows that 
he reported that he had experienced low back pain ever since 
he bent over to pick up a newspaper two days earlier.  An X-
ray examination of his lumbar spine revealed mild to moderate 
hypertrophic degenerative arthritis and suspect degenerative 
disc disease at L4-5 and L5-S1.  He was diagnosed as having 
an acute lumbosacral strain with possible disc herniation 
with sciatica, and a history of an L5-S1 discectomy in 1991.  
Later that month, he indicated that the severity of his back 
pain had decreased.  Examination revealed lower back 
tenderness especially at the lower lumbar spine and S1 areas.  
He was assessed as having low back pain.

An examination report, dated in December 1991, from T. H., 
M.D., shows that the veteran reported that he had developed 
low back pain while hunting and walking on steep and 
irregular terrain in October 1991.  Neurological examination 
of his low back revealed normal lordosis and no paraspinal 
muscle spasms.  There were no unusual curvatures or focal 
tenderness to percussion.  He had a decreased range of motion 
and his gait was normal.  Deep tendon reflexes were 1 to 2+ 
in the lower extremities.  It was noted that a Magnetic 
Resonance Imaging (MRI) of his lumbar spine in November 1991 
had shown L5-S1 disc herniation which impinged on his thecal 
sac, right S1 nerve root and possibly his L5 root.  A mild 
disc bulge of the L4-5 was also noted.  The impression was 
that the veteran had a herniated disc and back pain which was 
radicular in quality.

Hospital reports, dated in January and March 1992, from Saint 
Joseph Regional Medical Center, show that the veteran was 
admitted there in January 1992 with a right herniated L5-S1 
disc.  He then underwent a lumbar laminectomy at L5-S1, as 
well as a medial partial facetectomy, a foraminotomy and a 
diskectomy.  A large osteophyte at L5 and S1 was also 
removed.  The postoperative diagnosis was extruded disc with 
large herniation and osteophyte which had compressed 
principally at the right S1 nerve root.  The veteran was 
discharged three days later in satisfactory condition.

In March 1992, the veteran was readmitted for large disc 
herniation caused by increased accumulation of fluid in his 
subcutaneous tissues.  He then underwent a re-exploration of 
his wound which revealed the cerebrospinal fluid.  This was 
cultured, and it was noted that nothing had grown out.  His 
laminectomy was then enlarged, and part of his spinous 
process at L5 was removed to gain better exposure.  A defect 
was found at the base of the spinous process and was closed.  
It was noted that the veteran did well postoperatively.  The 
final diagnosis was dural tear with cerebrospinal fluid leak 
into the subcutaneous tissues.

On VA medical examination in January 1998, the veteran 
reported that he first noticed his low back pain while he was 
stationed in Camp Pendleton in 1969.  He indicated that he 
had not had any back pain prior to this period, and that his 
experience at Camp Pendleton had included routine marching 
and basic training, but no particular single injury.  He 
reported that, on one occasion, he had experienced low back 
pain after he jumped off the top of his bunk.  He indicated 
that a private physician then conducted an X-ray examination 
of his lumbar spine which revealed no abnormalities.  The 
private physician then advised the veteran that he had pulled 
a back muscle.  The veteran reported that he experienced 
episodes of back pain in the early and mid 1970's.  He 
indicated that these episodes came every year and a half to 
two years, and lasted for two weeks.  He reported that X-ray 
examinations of his lumbar spine during this period had not 
revealed any abnormalities.  He indicated that, for a short 
period between 1971 and 1972, he was employed as a civilian 
in furniture appliances, where he lifted and moved 
appliances, couches and  refrigerators.  He then went back 
into the service in 1972.  He indicated that, during the 
1980's, his episodes of back pain occurred at least once a 
year, and lasted for two weeks.  He reported that, following 
his discharge from his second period of active service in 
1989, he began to experience episodes of back pain every six 
months.  He indicated that he then became employed in a saw 
mill for seven months, and that he was later employed 
insulating houses for two years.  He indicated that, from 
1989 to 1992, he experienced right sciatica which eventually 
required surgery in February 1992.  He reported that, 
following the surgery, he was mobile and without pain.  He 
indicated that the surgery had rendered him unable to work 
for almost a year, and that he returned to work in March 
1993.  He reported that, in July 1997, he experienced left 
sciatica which forced him to take off from work.  He 
indicated that when he returned to work in August 1997, he 
was terminated because his back pain had rendered him unable 
to perform his duties.  He reported that he had been 
unemployed since this time, and that he had unsuccessfully 
tried a part time security job in September 1997.

The veteran reported that, at the time of the examination, he 
did not experience any back pain while at rest, and that he 
was able to walk for about two and a half miles.  He 
indicated that he avoided running, and was unable to lift 
anything that weighed more than ten pounds.  He reported that 
he continued to experience left sciatica, and that he was 
unable to work because of his low back disability.  He 
indicated that he had had a limitation of back movement two 
weeks earlier.

Physical examination of the veteran's lumbosacral spine did 
not reveal any tenderness to fist percussion, but lumbar 
lordosis was present.  Range of motion testing revealed a 
loss of motion.  Straight leg raising was negative except for 
discomfort when his left leg was raised to a 45 degree angle.  
It was reported that the veteran did not exhibit any low back 
pain or muscle spasm when he moved from a seated to a flat 
position.  However, it was also reported that he sat up with 
some difficulty.  His muscle girth and strength were equal 
bilaterally and good throughout.  His gait, posture and 
carriage were all normal.  Neurological examination revealed 
that his sensory and motor modality were normal.  Deep tendon 
reflexes did not reveal any abnormal reflexes.  An X-ray 
examination of his lumbar spine revealed mild to moderate 
disc space narrowing at L1-2, L4-5 and L5-S1.  There was no 
evidence of spondylolysis, spondylolisthesis, subluxation or 
fracture.  The veteran was diagnosed as having an injury to 
his lumbosacral spine with mild intervertebral disc bulging 
bilaterally at L4-L5; moderate disc protrusion and osteophyte 
formation on the left at L5-S1 with compression of the S1 
nerve; post-operative status laminectomy and removal of the 
L5 chipped spinous process with residual intermittent low 
back pain; and right and left sciatica with certain 
activities.

A January 1998 MRI of the veteran's lumbar spine, performed 
by J. B., M.D., reflects that it had a normal alignment, and 
that his vertebral bodies did not exhibit any bone marrow 
abnormalities.  There was mild marginal osteophyte formation 
at L1-2, L4-5 and L5-S1.  It was noted that there had been 
surgery at L5 with laminectomy and removal of the spinous 
process.  There was mild disc bulging at L4-5, and disc and 
osteophyte bulging at L5-S1 which was extended and compressed 
the S1 nerve root.  The impression was that the veteran had 
mild disc bulging bilaterally at L4-5; moderate disc 
protrusion and osteophyte formation on the left L5-S1; and a 
previous laminectomy at L-5.

On the basis of the foregoing evidence, the Board is of the 
opinion that the veteran has not presented evidence of a 
well-grounded claim of service connection for a low back 
disability.  The service medical records show that he had a 
back disability at the time of his entry into active service, 
and that he reported that he had experienced intermittent 
back pain prior to his active service.  In addition, there is 
no medical evidence showing that the severity of his low back 
disability increased during his period of active service.  
Moreover, although he indicated that he had recurrent back 
pain on the Report of Medical History, his spine and lower 
extremities were found to be normal on clinical evaluation at 
the time of his service separation medical examination in 
1989.  Additionally, the post-service VA examination report 
and private treatment records do not relate or show any link 
or nexus between the veteran's low back disability and his 
period of active service.  Rather the VA examination report 
shows that his low back pain was related to his back surgery 
in 1992.  In addition, the private treatment records show 
that his back pain resulted from a back injury sustained 
while hunting in October 1991, and back surgery in 1992.  
Thus, a nexus between the veteran's low back disability and 
his period of active service has not been established.  While 
the Board is sympathetic to the veteran's beliefs in general, 
the claim cannot be viewed as well grounded under these 
circumstances.  Caluza, 7 Vet. App. at 506.

The Board has also has carefully considered the veteran's 
contentions regarding the onset of his low back disability.  
However, as a layman, he is not qualified to render such an 
opinion as to medical diagnosis, etiology or causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As such, the 
veteran's contentions that his low back disability was either 
incurred or aggravated during his period of active service is 
not competent evidence.  Id.  Therefore, the Board concludes 
that the veteran has not presented evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim for service connection for a low back disability is 
well grounded.  Accordingly, the claim must be denied.

The Board recognizes that this claim is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the veteran's claim on the merits, while the Board has 
concluded that the claim is not well grounded.  However, the 
Court has held that "when an RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well grounded analysis."  See Meyer v. Brown, 9 
Vet.App. 425, 432 (1996).


ORDER

Service connection for a low back disability is denied.




		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

